Citation Nr: 1637141	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-33 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, compensable rating prior to June 11, 2014, and a rating in excess of 10 percent from that date, for gastroesophageal reflux disease (GERD).

2.  Entitlement to an increased rating in excess of 30 percent for cluster headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to September 1996. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision in which the RO granted service connection for GERD and for cluster headaches, and assigned a zero percent (noncompensable) rating for each disability, effective September 20, 2007 (the date of filing of the claims for service connection).  In January 2011, the Veteran filed a notice of disagreement (NOD) with the assigned ratings, the RO issued a statement of the case (SOC) in August 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011. 

In August 2013, the Board, inter alia, remanded the claims for higher ratings to the RO, via the Appeals Management Center in Washington, DC, for additional development.  After accomplishing further action, in a June 2014 rating decision, the AMC assigned an initial 30 percent rating for cluster headaches from September 20, 2007 (the effective date of the award of service connection) and a higher, 10 percent rating for service-connected GERD effective June 11, 2014 (the date of a VA examination).

As regards characterization of the appeal, because the appeal arose from the Veteran's disagreement with the initial ratings assigned following awards of service connection, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the AMC awarded a higher initial rating for cluster headaches, and a higher rating for GERD from June 11, 2014, inasmuch as higher ratings are available, and a Veteran is presumed to seek the maximum available benefit for a disability, claims for higher ratings (characterized to reflect the staged ratings assigned) remain viable on appeal.  Id; A.B. v. Brown, 6 Vet. App. 35 (1993).  


The Board further notes that in August 2013, the Board also remanded to the RO, via the AMC, claims for service connection for sinusitis, left shoulder calcium deposits, and thoracic spine scoliosis-matters for which service connection was denied in an earlier, May 2008 rating decision (even though the record does not appear to reflect a perfected appeal).  Although these matters were addressed, along with the claims on appeal, in a June 2014 supplemental SOC (SSOC), such matters remain pending at the AMC, and have not been returned to Board.  See VA Form 8, Certification of Appeal, dated August 7, 2014.  If appropriate, such matters will be addressed in a future Board decision under a different docket number.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system.  A review of the Virtual VA file reveals that the documents are either duplicative of those contained in the VMBS file or irrelevant to the appeal.

For reasons expressed below, the appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Specifically, it appears that VA treatment records are outstanding.  In this regard, the June 2014 VA Sinusitis, Rhinitis, and Other Conditions of the Nose, Throat, Larnyx, and Pharynx Disability Benefits Questionnaire (DBQ) reflects the examiner's notes indicating that the examiner reviewed Miami VA medical records from the year 2010 to the present when determining whether or not the Veteran had a sinusitis condition.  

Although VA examination reports, to include DBQs are of record, the electronic claims file (in VBMS and Virtual VA) include no treatment records from the Miami VA Medical Center (VAMC), and no such records have been considered by the AOJ in adjudicating these claims.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, the AOJ should undertake appropriate action to associate with the VBMS and/or Virtual VA files all outstanding records of treatment from the Miami VAMC (and any associated facility(ies)), following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

Also, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish authorization to obtain, any private (non-VA) treatment records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action warranted prior to adjudicating the claims on appeal.  Each claim should be adjudicated in light of all evidence added to the claims file since the last adjudication-to include all VA treatment records-and should include consideration whether any, or any further, staged rating of the disability, pursuant to Fenderson, supra, is appropriate. 

Accordingly, these matters are hereby REMANDED for the following action:

1. Undertake appropriate action to associate with the VBMS and/or Virtual VA file(s) all outstanding records of treatment of the Veteran from the Miami VAMC (and any associated facility(ies)).  As appropriate, follow the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish current, appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5. After completing the requested actions, and any additional notification and/or development deemed warranted), adjudicate each claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) prior to and since the last adjudication) and legal authority (to include consideration of whether any, or any further, staged rating of the disability, pursuant to Fenderson (cited above), is appropriate).

6.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JAQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



